Judgment reversed on the law and the facts, with costs, and complaint dismissed, with costs, upon the ground that no negligence upon the part of the defendant was established. There was no defect in any of the school property, and the location of the lines of the court with respect to the door in question was not a matter for which the board of education can be legally charged, but rested upon the act of those who laid out the lines, whether subordinates of the board of education, for whose negligence the board would not be liable, or that of other persons over whom the board of education, as such, had no control. Even if the board of education itself caused the play lines to be laid out where they were, there would still be an absence of proof of negligence as there was no defect in construction of the school property whatever. Appeal from order denying motion to set aside the verdict and grant a new trial dismissed. Kapper, Hagarty, Carswell and Tompkins, JJ., concur; Lazansky, P. J., concurs in result.